Citation Nr: 1746688	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  16-14 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for chronic fatigue syndrome.

2.  Whether new and material evidence has been received to reopen a claim for service connection for memory loss.

3.  Entitlement to service connection for a cardiovascular condition to include as due to an undiagnosed illness or medically unexplained chronic multi symptom illness under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for fibromyalgia to include as due to an undiagnosed illness or medically unexplained chronic multi symptom illness under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for gastrointestinal symptoms to include as due to an undiagnosed illness or medically unexplained chronic multi symptom illness under 38 C.F.R. § 3.317.

6.  Entitlement to service connection for neurological symptoms to include tingling and numbness in both legs and feet to include as due to an undiagnosed illness or medically unexplained chronic multi symptom illness under 38 C.F.R. § 3.317.

7.  Entitlement to service connection for persistent headaches to include as due to an undiagnosed illness or medically unexplained chronic multi symptom illness under 38 C.F.R. § 3.317.

8.  Entitlement to service connection for a respiratory condition, to include chronic obstructive pulmonary disease (COPD), to include as due to an undiagnosed illness or medically unexplained chronic multi symptom illness under 38 C.F.R. § 3.317.  

9.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from April 1952 June 1952, in the Marines from February 1954 to January 1956, and in the Army from December 1990 to May 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2013 and February 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

At the outset, the Board notes that it appears that the record is incomplete.  A November 2014 email correspondence reflects that a rebuilt folder needed to be established because the original claims file could not be located.  The January 2016 Statement of the Case (SOC) lists the Veteran's service treatment records (STRs) from April 29, 1952 through June 11, 1952, February 1, 1954 through January 31, 1956, and from December 9, 1990 through May 20, 1991 as evidence, however, a review of the claims file reflects that those STRs have not been associated with the claims file.  Additionally, the issues of service connection for chronic fatigue syndrome and memory loss are new and material evidence issues, however the initial and/or last final rating decision(s) denying service connection have not been associated with the claims file.  

The Veteran's claims for service connection for a cardiovascular condition, fibromyalgia, a gastrointestinal condition, a neurological condition, headaches, and a respiratory condition are claimed to be due to an undiagnosed illness due to service in Southwest Asia, or in the alternative on a direct service connection basis.  The July 2012 VA examiner addressed whether each condition was due to undiagnosed illness, however, the examiner determined that definitive diagnoses and medical opinions could not be ascertained at the time because of the Veteran's multiple comorbidities, unavailability of Veteran's multiple diagnostics, and unavailability of his private treatment records.  In a July 2013 VA addendum, negative opinions for all conditions were provided with a rationale given for each which stated that the Veteran had no documented specified exposures in Southwest Asia.  For direct service connection, the examiner opined that it was less likely than not any of the conditions were incurred in or caused by an in-service injury, event, or illness.  The rationale provided was that there is no evidence the Veteran suffered from the conditions during active service.  

Unfortunately, the Board finds the VA opinions do not adequately address whether the Veteran's claimed conditions are undiagnosed illnesses or diagnosed medically unexplained chronic multisymptom illnesses that warrant service connection based on exposure to environmental hazards experienced during military service in Southwest Asia.  While the VA examiner's rationale is based on the fact that the Veteran did not document a specific exposure in Southwest Asia, VA statutes and regulations provide for service connecting certain chronic disability patterns based on exposure to environmental hazards experienced during military service in Southwest Asia.  The environmental hazards may have included:  exposure to smoke and particles from oil well fires; exposure to pesticides and insecticides; exposure to indigenous infectious diseases; exposure to solvent and fuel fumes; ingestion of pyridostigmine bromide tablets, as a nerve gas antidote; the combined effect of multiple vaccines administered upon deployment; and inhalation of ultra fine-grain sand particles.  In addition, there may have been exposure to smoke and particles from military installation "burn pit" fires that incinerated a wide range of toxic waste materials.  Additionally, the VA examiner provided negative opinions for direct service connection based on the determination that there is no evidence the Veteran suffered from any of the conditions during active duty.  Unfortunately, as the STRs have not been associated with the claims file, the Board is unable to confirm that this is the case.  The Board notes that the lack of treatment in service is not disqualifying for a direct service connection claim.  The examiner must not rely solely on the fact that the Veteran was not diagnosed in service when forming an opinion.  If the aforementioned is the basis, or crux, of the examiner's rationale, the opinion is inadequate on which to base a decision.

As for the Veteran's claim for an increased initial rating for PTSD, in a July 2015 Notice of Disagreement (NOD) the Veteran stated that since his last PTSD examination in July 2012, his PTSD symptoms had worsened.  Since the last VA examination may not adequately reflect the current severity of the Veteran's PTSD disability, a new PTSD VA examination is warranted.

As for the issue of entitlement to TDIU, the Veteran has previously asserted that he is unable to work due to his service-connected disabilities.  As there are unresolved issues that bear on entitlement to TDIU, the Board finds that the Veteran's claim of entitlement to TDIU is inextricably intertwined with the issues being remanded.  Therefore, the Board finds that remanding the claim for TDIU for contemporaneous consideration is also warranted.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file the Veteran's STRs from April 29, 1952 through June 11, 1952, February 1, 1954 through January 31, 1956, and from December 9, 1990 through May 20, 1991 as listed as evidence reviewed in the January 2016 SOC.

2.  Associate with the claims file the last final rating decisions that denied the claims for service connection for chronic fatigue syndrome and memory loss for which the Veteran is now seeking to reopen.

3.  With any necessary authorization from the Veteran, obtain and associate with the claims file any outstanding VA or private treatment records that are not already associated with the claims file.

4.  Thereafter, schedule the Veteran for a VA examination with an appropriate examiner to ascertain the current nature and etiology of any cardiovascular disorder, fibromyalgia disorder, gastrointestinal disorder, neurological disorder, headache disorder, and respiratory disorder.  A complete rationale for any opinions must be provided.  The examiner should review the claims file and note that review in the report.  Any necessary tests or studies should be conducted.

(a) The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed cardiovascular disorder, gastrointestinal disorder, neurological disorder, headache disorder, and respiratory disorder, to include COPD, are of service onset or otherwise related to the Veteran's period of active duty service.

(b) If the examiner finds that the Veteran does not have a diagnosed cardiovascular, gastrointestinal, neurological, headache, and respiratory disorder, that is related to service, then the examiner should determine whether there are any objective medical indications that the Veteran is suffering from an undiagnosed illness or medically unexplained chronic multisymptom illness manifested by fatigue, headache, muscle pain, joint pain, neurological signs and symptoms, upper or lower respiratory system signs or symptoms, gastrointestinal signs or symptoms, and cardiovascular signs or symptoms.

5.  Thereafter, schedule the Veteran for a VA examination to ascertain the current severity of his PTSD disability.

6.  The AOJ should review the medical opinions/information obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered or the examination results are incomplete, the case should be returned to the examiner for completion of the inquiry.  

7.  Thereafter, the AOJ should readjudicate the issues on appeal, to include TDIU, on a de novo basis.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




